RESOLUCIÓN
Examinada la Moción de Gladys Fernández de Ruiz y habiendo concluido el término de su suspensión, se autoriza su solicitud y se reinstala a la Leda. Gladys Fernández de Ruiz únicamente al ejercicio de la abogacía.
Simultáneamente, se le concede un término de treinta días para subsanar las deficiencias encontradas en su obra notarial por la Oficina de Inspección de Notarías.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. Los Jueces Asociados Señores Rebollo López y Rivera Pérez no intervinieron.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo